Citation Nr: 1205049	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to May 18, 2011, and in excess of 70 percent thereafter, for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability benefits due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  Service in Vietnam and award of the Combat Infantry Badge is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's October 2005 claim for service connection for PTSD was granted in a February 2006 rating decision which evaluated the disability as 30 percent disabling from the date VA received the Veteran's claim, October 21, 2005.  The Veteran disagreed with the disability rating and perfected an appeal.  

In an April 2011 decision, the Board remanded the Veteran's claim for further development.  In a June 2011 rating decision, the RO granted an increase in disability rating to 70 percent effective May 18, 2011, the date of a VA examiner's report.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From October 21, 2005, through April 20, 2011, the evidence shows that the Veteran's PTSD approximates occasional occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, difficulty sleeping, flashbacks, anger, irritability, suicidal thoughts, with unremarkable thought process and content, no obsessive or ritualistic behavior, transient visual perceptions, panic attacks one time per month, and mildly impaired recent memory.

2.  The Veteran's service-connected PTSD has caused severe functional impairment and is manifested by complaints of severe nightmares almost every night, irritability and anger episodes, avoidance of friends, suicidal thoughts, obsessive and ritualistic behavior, and strained family relations, without delusions or disorientation, since April 21, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for service-connected PTSD have been met from October 21, 2005, to April 20, 2011.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.30, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating of 70 percent, and no higher, for service-connected PTSD have been met effective April 21, 2011.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.30, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in combat in Vietnam.  He contends that his PTSD symptoms should be rated higher than the ratings provided by the RO.  The Board will first discuss preliminary matters and then render a decision.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted in the Introduction, the Board remanded the Veteran's claim for further evidentiary development in an April 2011 remand.  Specifically, the remand required VA to contact the Veteran and ask that he identify all sources of medical treatment from 2004 to the present for his service-connected PTSD.  In addition, VA was to obtain all VA treatment records from April 30, 2009.  Finally, VA was to schedule the Veteran for a psychiatric examination that would describe the nature and extent of his PTSD disability.  The record reveals that the Veteran was provided a letter dated April 2011 that asked him to identify all sources of treatment for his PTSD and informed him that VA had obtained VA treatment records from April 30, 2009.  The record further reveals that the Veteran was provided a psychiatric examination in May 2011 by a VA examiner.  As discussed in detail below, the Board finds that the examination is sufficient for purposes of rating the Veteran's service-connected PTSD.  For those reasons, the Board finds that VA substantially complied with the April 2011 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As the Board has determined that the claim arises from an initial disability rating, additional notice was not required once service connection was granted.

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and records from the Social Security Administration that pertain to the Veteran's claim.  The record reveals that the Veteran received VA medical examinations in December 2005, November 2008 and May 2011.  As discussed in detail below, the Board finds that the medical evidence is sufficient to render a decision in the Veteran's case.

As discussed in detail below, the Board notes that a May 2011 VA compensation and pension examiner incorporated the findings of an April 21, 2011, follow-up note regarding the Veteran.  The April 2011 VA treatment report is not in the Veteran's VA claims folder.  The May 2011 examiner, however, reported the substance of the April 2011 report including the Veteran's complaints, the mental status examination findings, the diagnosis, and the assigned GAF score.  The Board finds that the Veteran is not prejudiced by the lack of the April report in the record because the May 2011 report fully incorporates it, and the RO was able to review and consider the May 2011 report in making its June 2011 rating decision and supplemental statement of the case.

In his August 2007 VA Form 9 substantive appeal, the Veteran chose in writing not to seek a hearing before a Veterans Law Judge.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.


The Veteran seeks a disability rating in excess of the currently assigned disability ratings for his service-connected PTSD.  As discussed in the Introduction, the Board found that the claim is one for a higher initial disability rating as the February 2006 and June 2011 rating decisions have not become final.  

The Veteran basically contends that his symptoms meet the criteria for a higher rating.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the veteran's case (PTSD).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran seeks disability ratings in excess of the currently assigned 30 and 70 percent disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  

The evidence includes reports of several psychiatric examinations and psychiatric treatment reports.  The first examination, dated December 5, 2005, notes that the Veteran complained of recurrent and intrusive recollections of combat events he experienced in Vietnam.  He described that he took effort to avoid movies or news that would trigger those thoughts.  He described symptoms of sleeping difficulty, irritability and angry outbursts.  The Veteran reported that he had a long-term marriage of more than 30 years and that he had few hobbies, but occasionally fished.  The examiner reported that the Veteran had no suicidal ideation or homicidal ideation, but did note that the Veteran has "occasional suicidal thoughts."  The Veteran was described as appropriately dressed, with unremarkable speech, constricted affect and an anxious and depressed mood.  His thought process and content were described as unremarkable, and he was determined to have intact judgment.  There were no hallucinations reported and no obsessive or ritualistic behavior was observed or reported.  The Veteran did not report having panic attacks and the examiner reported that the Veteran had normal memory, was cogitatively clear and exhibited no signs of psychosis.  The examining VA psychiatrist reported that the Veteran's PTSD symptoms were moderate and did not severely interfere with the Veteran's work, family relationships and ability to socialize.  A GAF score of 56 was provided.

A December 7, 2005, mental health intake note states that the Veteran had coped over the years by staying busy.  When he stopped working due to a back injury, he found he had difficulty coping.  The Veteran complained of feeling depressed and socially withdrawn, having insomnia and irritability and problems with concentration.  The Veteran reported no hallucinations and no current suicidal or homicidal ideation, but the examiner noted that the Veteran had experienced possible death wishes and suicidal ideation on and off since 2000.  No indication of delusional thinking was evidenced.  The Veteran was described to have adequate grooming, a depressed and anxious mood with appropriate affect, and spontaneous and normal speech.  The Veteran's thought content was negative for suicidal or homicidal ideation, hallucinations or delusions.  The examiner reported that the Veteran's thought process was coherent, logical and goal directed, and that the Veteran had good insight and intact judgment.  PTSD with depression was diagnosed and a GAF score of 50 was given.

An April 2006 treatment report shows that the Veteran said he did not feel any improvement in his condition and that he continued to re-experience combat related recurrent distressing memories and dreams.  The examiner noted the Veteran continued to avoid public places, and continued to feel depressed and socially withdrawn.  The Veteran complained that he continued to have sleep difficulties and irritability, and he said that his ability to concentrate varied.  The Veteran reported having passive death wishes since 2000 and that he felt "on edge" when he was in public.  The examiner noted that the Veteran coped with his symptoms by staying busy.  The Veteran denied having suicidal ideation or homicidal ideation and did not report any hallucinatory experiences.  The examiner noted there was no history of symptoms suggesting hypomanic or manic episodes, and no delusional thinking was expressed by the Veteran or elicited by the examiner.   The examiner observed that the Veteran was adequately groomed and that his speech was spontaneous and normal.  The Veteran's affect was described as "appropriate, constricted," and his thought processes were logical, coherent and goal directed.  The Veteran's thought content was "negative for SI/HT [suicidal ideation/homicidal ideation] hallucinations/delusions."  The Veteran was described to be alert and oriented and his memory was described as "grossly intact."  The Veteran's judgment was intact and his insight was deemed to be good.  A GAF score of 50 was provided.

Two separate November 2006 mental health treatment notes show that the Veteran continued to complain of nightmares and flashbacks and that he "occasionally" experienced difficulty falling asleep.  The Veteran described how he continued to feel "jumpy," and how his nerves have been bad.  He described episodes of crying and said that he still had thoughts of suicide. The Veteran also reported that his wife told him that he had numerous episodes of sleep disturbances that the Veteran said he did not remember.  The examiner observed that the Veteran's speech was within normal limits, his mood was dysthymic and his affect was "appropriate."  The Veteran's thought content and process was within normal limits, and his insight and judgment were described to be fair.  The Veteran's cognition was termed "grossly intact."  Neither November 2006 report provided a GAF score.

A January 2007 psychosocial assessment report provided by a VA social worker notes that the Veteran complained of nightmares and intrusive thoughts.  She described how the Veteran reported periods of rage, depression and sleep problems.  The Veteran also told the examiner that he had flashbacks and periods of nervousness and anxiety, and that he continued to have concentration problems.  The examiner noted that the Veteran did not report suicidal or homicidal ideation, and that his speech was goal directed.  There was no indication of thought disorder observed, and the Veteran's mood was described as depressed and his affect was blunted.  PTSD and major depression were diagnosed and a GAF score of 45 was provided.

A June 2007 psychiatric treatment note shows that the Veteran's wife reported that the Veteran was less irritable on then current medications.  The examiner noted that the Veteran's suicidal thoughts were infrequent and vague, and that the Veteran went everywhere with his family, including to church and eating out.  No psychosis was observed.  The Veteran's insight was described as good and the Veteran was noted to be alert, well-oriented, good concentration and attention.  PTSD and depression were diagnosed, but no GAF score was reported.

A September 2007 psychiatric treatment note states that the Veteran was "not doing very well."  The Veteran complained of continuing nightmares and tearful spells.  He reported that he startles easily and often feels on guard.  He continued to avoid thoughts of Vietnam and felt depressed.  He also reported having "some" suicidal thoughts.  The examiner noted that there no looseness of association or flight of ideas in the Veteran's thought process, and that his insight and judgment were good.   No psychosis was observed and no suicidal or homicidal ideation was reported.  The Veteran was described to be alert, well-oriented and having fair concentration and attention.  A GAF score of 46-48 was provided.

The Veteran was seen in October 2008 by a VA psychiatrist for a compensation and pension examination.  The examiner noted that the Veteran reported he had had suicidal thoughts three weeks ago and that such thoughts "come and go."  The Veteran reiterated that he would not follow through with any suicidal thoughts because he did not want to hurt his grandson or his wife.  The examiner reported that the Veteran had been married for 39 years and that he considered his wife a life-partner, but that the marriage had included financial problems and problems with their children.  The Veteran reported that he sees friends two-to-three time times a week when they go out for coffee or to eat.  He reported that he enjoys fishing and occasionally hunts deer.  The Veteran reported that he attends church with his family.  The examiner found that the Veteran's PTSD symptoms "moderately impaired" the Veteran with regard to psychosocial functioning.  

The October 2008 examiner noted that the Veteran was neatly groomed, had clear and coherent speech, appropriate affect and dysphoric mood.  The Veteran was described to be oriented to time, place and person.  His thought content and process were described to be unremarkable.  No delusions were noted or reported, and no inappropriate behavior was noted.  The examiner noted that the Veteran had a "transient visual hallucination" of seeing a car on the road that the Veteran's wife said was not there.  No obsessive or ritualistic behavior was noted, and the Veteran indicated he experienced panic attacks about once a monthly.  Although the Veteran had suicidal ideation, he did not have a plan.  The Veteran's impulse control was described as good.  The Veteran's remote and immediate memories were good, but his recent memory was described as "mildly impaired."  The examiner noted that the Veteran was "not considered [to be] unemployable" based solely on the PTSD symptoms, and characterized the Veteran's PTSD symptoms to be moderate.  A GAF score of 58 was given.

A February 2009 psychiatric note reports that the Veteran's mood was fair, and further notes that the Veteran stated he continued to have nightmares despite his medications.  The note states no suicidal or homicidal ideation was reported and that the Veteran's insight and judgment were good.  No GAF score was given.

A June 2009 psychiatric treatment note indicates the Veteran reported a "recent increase in FB [flashbacks]," and nightmares, and that the Veteran continued to have "very vague thoughts" of suicide.  The Veteran was described as neatly groomed, and his affect was described as mildly anxious.  The Veteran's thought process and content was described as organized and without looseness of association or flight of ideas.  No psychosis was observed.  The examiner noted that the Veteran had suicidal thoughts that "come and go," but also that the Veteran had no plan to commit suicide.  The Veteran's insight and judgment were described as good and the Veteran was described to be well-oriented, having good concentration and attention and that there was no evidence of gross difficulty.  The examiner noted that there was "some increase in PTSD symptoms of late," but no GAF score was provided.

A February 17, 2011, psychiatric treatment note reports the Veteran complained of continued irritability and poor frustration tolerance.  The Veteran stated that it was hard for him to concentrate on things and that he continued to have flashbacks and nightmares.  The examiner noted that the Veteran's nighttime arousal symptoms were worsening with frequent awakenings and subsequent difficulty getting back to sleep.  The Veteran stated that he could tolerate going into a crowded store or to church, but that he felt compelled to be on guard all the time.  The examiner also reported the Veteran had "visual misperceptions" of a truck, and that the Veteran had "no severe panic" symptoms.  The Veteran's affect was constricted, but his speech was normal and his thought processes were goal-directed and without looseness of association or flight of ideas.  The Veteran was described to be alert and oriented, and his insight and judgment were described to be fair and intact.  No GAF score was given.

The Veteran was seen on May 5, 2011, by a VA examiner for a compensation and pension examination in response to the Board's April 2011 remand.  The examiner noted that the Veteran appeared "on-guard and anxious" at the examination.  The Veteran's wife explained that although they had been married for 42 years, the marriage was now difficult "due to anger [and] social isolation."  The Veteran denied having friendships and that he attended church "sometimes."  He described having a suicide attempt some two or three years earlier.  The examiner concluded that the Veteran's PTSD symptoms "severely impaired" the Veteran in his psychosocial functioning.

The May 2011 VA examiner quoted from an April 21, 2011, follow-up note by a treating psychiatrist and noted that the Veteran told the psychiatrist that he was not doing well and was experiencing "severe NM [nightmares] almost every night."  The examiner also noted that the Veteran's sleep disturbances were worsening and that the Veteran had "fallen off the bed at least twice."  The April psychiatrist stated that the Veteran's wife expressed fear that because he was so irritable, the Veteran may "do something" if she were to approach him without letting him know she was coming.  The Veteran confirmed that his anger and irritability had gotten worse and he described how he had recently experienced having a road rage incident where he left his car to verbally assault the offending driver.  The Veteran also told the April psychiatrist that he was avoiding his friends more recently and that he was experiencing flashbacks.  The April psychiatrist observed that the Veteran's mood was "bad" and his affect was anxious, depressed and guarded.  The Veteran also denied any then current suicidal or homicidal ideation.  The April examiner provided a GAF score of 48.

The Veteran was described by the May 2011 examiner as being neatly groomed with appropriate affect and agitated and depressed mood.  The Veteran's speech was clear and coherent.  No inappropriate behavior was observed, and the Veteran was oriented to time, place and person.  The examiner reported that the Veteran has suicidal ideation, but no homicidal ideation, delusions or hallucination.  The examiner also reported that the Veteran repeatedly checks door locks and has put 2x4 boards across the doors of his house.  Such behavior indicated obsessive and ritualistic behavior.  The Veteran reported having panic attacks three-to-four times a week.  The Veteran's impulse control was described as "fair."  The Veteran's remote and immediate memories were described as normal, and his recent memory was "mildly impaired."  The examiner reported that the Veteran's GAF score was 48 with a score of 48-53 ranging over the last year.

The Board notes that the case was remanded in April 2011 for a VA examination that would assess the extent and severity of the PTSD, assign a GAF score, describe the symptoms attributable to the service-connected psychiatric disorder, and that would comment on the volatility of the GAF scores in the claims folder.  The examiner was also asked to differentiate symptoms of disorders which are not related to PTSD.  The examination report provided in May 2011 substantially complies with these directives.  A thorough mental status examination was completed along with a review of the history, a GAF score was assigned, and the examiner reported that depression appeared to be secondary to the PTSD and the Veteran's declining health.  The examiner related that it was not possible to differentiate the symptoms of each trigger without resort to mere speculation.  The examiner explained that the volatility in the GAF scores, reflecting moderate to severe impairment, represented expected changes in functioning in response to stressors.  According to the examiner, the Veteran's current functional impairment was severe, which was consistent with his last visit to his psychiatrist.    

The Veteran's PTSD is currently rated as 70 percent disabling effective May 18, 2011, the date of his last VA examination.  He seeks a disability rating in excess of 30 percent prior to May 18, 2011, and in excess of 70 percent thereafter.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed further below, the Board finds that the evidence shows that different ratings are warranted for distinct periods of time.   

As discussed above, the May 2011 examiner quoted from an April 21, 2011, examination report which characterizes the Veteran's PTSD symptoms as increased and severe, and which reports symptoms that were identified by the May 2011 examiner to support his finding that the Veteran had severe psychosocial functioning impairment caused by those symptoms.  In sum, the evidence shows that the Veteran's symptoms were evident about two weeks prior to the May examiner's report.  Because the RO determined that the Veteran was entitled to the 70 percent disability rating based on the May 2011 examination and because the symptoms reported by the April 2011 examiner, and the severity thereof, were very similar, the Board finds that the medical evidence supports a finding that the Veteran was entitled to an effective date of a 70 percent disability rating on April 21, 2011.  Prior to this date, however, as will be addressed below, the evidence does not support a 70 percent evaluation.  It was in April and May of 2011 that additional symptoms were shown and that the overall level of disability had increased in severity.  The Veteran's wife reported that the marriage was now difficult due to anger and isolation.  The Veteran also reported that he was avoiding friends whereas he previously went out several times a week with friends.  It was noted that his sleep disturbances were worsening and he reported a road rage incident where he verbally assaulted another driver.  The Veteran was now also exhibiting obsessive and ritualistic behavior of repeatedly checking door locks.  He also had panic attacks three to four times each week whereas he previously had them much less often.  The examiner also found that there was severe functional impairment whereas previous VA examiners assessed the symptoms as moderate in degree.  

The Board will next address whether the evidence supports a disability rating in excess of 30 percent for any period during the pendency of the Veteran's claim prior to April 21, 2011.

After review of the evidence, the Board concludes that the evidence shows that the Veteran's PTSD symptoms have met the criteria for a 50 percent disability rating for the entire period of time prior to April 21, 2011.  Medical evidence from December 2005 show that the Veteran experienced flashbacks, continuous nightmares, intrusive thoughts, sleep difficulties, feelings of depression and anxiety, avoidance of public places and feelings of being "on edge" and "jumpy."  The examiner assessed the level of severity of the symptoms as moderate.  The medical evidence shows that despite these symptoms, the Veteran's GAF scores were in the moderate range with the exception of an April 2006 score that was at the top of the serious range.  Subsequent to those scores, lower GAF scores were noted.

A January 2007 VA social worker, assigned a GAF score of 45 for complaints of persistent nightmares and intrusive thoughts, rage and depression that caused sleep problems and nervousness and anxiety.   A June 2007 psychiatric note reports that the Veteran was responding to his medication and noted he was feeling less irritable with infrequent and vague thoughts of suicide, but no GAF score was given.  A September 2007 examiner provided a GAF score of 46-48 for continuing nightmares, tearful spells, hypervigilence and depression with thoughts of suicide.  The next examiner, in October 2008, reported a GAF of 58 and indicated that the symptoms "moderately" impaired the Veteran's psychosocial functioning.  The June 2009 and February 2011 examiners, however, reported increased symptoms, however, the reported symptoms were the same.  No GAF score was provided.  

In sum, the Board finds that the evidence meeting the criteria of a 50 percent disability rating is at least in equipoise.  The Veteran's symptoms fit within the criteria for a 30 percent evaluation as he has a depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment and mild memory loss for recent events.  However, the Veteran has additional symptoms that more nearly approximate occupational social impairment with reduced reliability and productivity.  There is evidence of a blunted or constricted affect, suicidal thoughts, anger, flashbacks, problems concentrating, intrusive thoughts, periods of rage, poor frustration tolerance, transient visual perceptions of a truck, and irritability.  For those reasons, the Board finds that the criteria for a 50 percent disability rating for service-connected PTSD are met for the period beginning from the date of service connection, October 21, 2005.  The Board will also address whether there is evidence warranting a 70 or 100 percent disability rating during this period.

The evidence during this period does not show occupational and social impairment with deficiencies in most areas.  The evidence does not show obsessional rituals which interfere with routine activities, intermittent or illogical speech, and there is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran's impulse control was described to be good and there is no evidence that the Veteran reacted with unprovoked violence at any time.  Moreover, the Veteran's speech was assessed as unremarkable.  The Veteran was always described to be oriented and his personal appearance and hygiene were described as adequate or appropriate.  Spatial disorientation was not shown.  The Board also notes that the Veteran has enjoyed a long-term relationship with his wife and maintains a relationship with a grandson who lives with him and his wife.  The Veteran also reported that he went out with friends several times a week.  Accordingly, an inability to establish and maintain effective relationships is not shown.  In addition, his judgment was assessed as intact or good and he had good insight.  The other signs and symptoms demonstrated by the Veteran and the severity thereof were considered in assigning the 50 percent evaluation.  

As discussed above, there is no evidence during this period that the Veteran was a persistent threat to himself or others, and no evidence that indicates his PTSD symptoms were so debilitating that a total disability rating is justified.  His thought processes and communication were not grossly impaired.  Instead, the evidence shows that the Veteran could effectively communicate with examiners and others.  His thought processes and content were described as unremarkable, coherent, logical and goal directed, or organized without looseness of association or flight of ideas.  His behavior was never assessed as grossly inappropriate.  Although the Veteran has suicidal thoughts, he has reported that he would not act on them.  In addition, although he has transient visual perceptions of a truck, these are not persistent as they are only reported on several occasions.  The Veteran has never reported an inability to perform activities of daily living or memory loss for the names of close relatives, his own occupation or his own name.  For those reasons, the Board finds that the criteria of a disability rating in excess of 50 percent prior to April 21, 2011, have not been met.

Moreover, the evidence, dating from April 21, 2011, also does not show gross impairment of thought processes or communication.  The Veteran has never been described to be delusional; however, examiners have reported him to manifest a specific transient hallucination or "visual misperception."  However, this is not persistent as it was only reported on several occasions.  The Veteran's behavior has not been described to be grossly inappropriate.  The Board observes that the Veteran described how he had an incident of road rage that was limited to him "telling off" the offending person, but did not involve a physical altercation.  The Board also observes that the Veteran's wife told the April 2011 examiner that she was afraid to "walk up on" the Veteran without him knowing she was there because she believed he may have reacted aggressively and in a physical manner.  There is, however, no evidence that she is in persistent danger of being hurt.  

The record also shows that the Veteran has had continual, and often vague, thoughts of suicide, and, apparently, on one occasion his wife prevented him from using a knife to follow through.  At the same time, the Veteran has continually reported to VA health care providers that he would never follow through with suicidal thoughts because of what it would do to his grandson and his wife.  No psychiatrist has determined that the Veteran is a danger to himself or to anyone else.  There is no evidence that the Veteran is unable to attend to routine hygiene on a daily basis.  He has been consistently described as appropriately or neatly groomed.  There is no evidence that the Veteran has ever been disoriented to time, place or person.  Although examiners have reported that the Veteran's recent memory is "mildly impaired," none have indicated that the Veteran is unable to remember family names or his own name.  

Finally, the Veteran has been provided GAF scores ranging from 45-to-58.  GAF scores ranging from 51 to 60 reflect more moderate symptoms, and scores ranging from 41 to 50 reflect serious symptoms.  There are no GAF scores used by examiners to reflect some impairment in reality testing or communication, or scores that show behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Although the most recent examiner noted that the GAF scores fluctuated in response to stressors, the symptoms reported prior to April 21, 2011, have remained constant and the evidence as a whole does not show the criteria for a 70 percent rating are approximated.  From April 21, 2011, the Veteran's GAF scores of 48 do support a finding of serious symptoms, but not symptoms so debilitating that they support a finding of total disability.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
 
The Board has also fully considered the symptoms reported by the Veteran and his wife and finds their statements credible, competent and probative.  However, as discussed in detail above, review of the entire record does not support a finding that the criteria for a 70 percent evaluation or higher evaluation are met prior to April 21, 2011, or that a 100 percent or total disability rating is warranted thereafter.  

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate that the Veteran's PTSD symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the signs and symptoms were considered in assigning ratings pursuant to the schedular criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.  Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

A 50 percent disability rating, but no higher, effective October 21, 2005, for service-connected PTSD is granted.

A 70 percent disability rating, but no higher, effective April 21, 2011, for service-connected PTSD is granted.


REMAND

The Board notes that the Veteran's claim for TDIU was denied in a March 2009 rating decision that was not appealed by the Veteran and, therefore, is a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  The question of TDIU entitlement, however, may be considered as a component of an appealed increased rating claim if the TDIU claim is based upon the disability or disabilities that are the subject of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a further expansion on the concept of when an informal claim for TDIU has been submitted).

The Board has just found that the Veteran is entitled to a disability rating of 70 percent and that his symptoms do not meet the schedular criteria for a 100 percent disability.  Additionally, the record evidence is not sufficient to warrant referral of the Veteran's claim for consideration of an extraschedular rating.  The record, however, raises the issue of TDIU, but the evidence is insufficient to allow adjudication of the issue.  

As noted in the discussion above, the Veteran asserts that he is entitled to a total rating.  The evidence includes the May 2011 examiner's note that the Veteran's current PTSD symptoms "would limit" the work the Veteran can do.  Accordingly, the issue of TDIU in conjunction with the increased rating for PTSD has been raised.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

The Board remands the claim for development of the included claim for TDIU benefits.  The Board requests that appropriate notice pursuant to the Veterans Claims Assistance Act is provided, and that a medical examination be completed before the issue is adjudicated.  In addition, the Board observes that the Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), held that a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s).  

Finally, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain recent VA and Vet Center medical records pertaining to the veteran that are not already of record.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the evidence needed to substantiate a claim for TDIU benefits pursuant to the Veterans Claims Assistance Act.  Undertake any development action that is deemed warranted based on the Veteran's response(s).

2.  Obtain recent VA medical records that are not already of record.  

3.  After completion of the foregoing, schedule an examination to assess whether the Veteran is able to secure or follow a substantially gainful occupation.  Provide the Veteran's VA claims folder to an appropriate examiner who should state in the examination report that the claims folder was reviewed.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected psychiatric disorder taking into account his work background as a truck driver but not his age and nonservice-connected disabilities.  

4.  After ensuring that the above development has been properly completed, and that the examination report is sufficient, undertake any additional development action deemed warranted and then adjudicate the Veteran's claim for entitlement to TDIU benefits.  If the benefit sought on appeal is denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


